DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action.

Election/Restrictions
Applicant elected, without traverse, in the reply filed on 11/28/2017, Group (I), drawn to thieno[2,3-d]pyrimidines and compositions thereof, embraced by claims 1-10, 12 and 13. Applicant elected the following species:

    PNG
    media_image1.png
    151
    242
    media_image1.png
    Greyscale
 and indicated claims 1-7, 9 and 12-16 read on said species. Claims 14-16 were drawn to method claims. The elected species was not found, thus, the search was expanded. 
Claims 1-3, 12, 13 and 22-38 are currently pending and claims 1-3, 24-26, 28-30, 32 and 34-38 are under consideration. Claims 22-38 are new claims. Claims 12, 13, 22, 23, 27, 31 and 33 are withdrawn based on the species election. 

Withdrawn Rejections/Objections
Any outstanding rejection/objection that is not maintained in this office action has been withdrawn or rendered moot in view of Applicant's amendments and/or remarks.
Claim Objections
Claims 24, 25, 32 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections
The rejection of claims 1, 3 and 24-26 as each directed to an improper Markush group is withdrawn based on the amendments. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The rejection of claim 28-30 and 34-37 under 35 U.S.C. 102(a)(1) as being anticipated by Otava (RN# 691386-78-4, 06/10/2004), is withdrawn.
The rejection of claim 1 and 3 under 35 U.S.C. 102(a)(1) as being anticipated by FCH Group (RN# 1287608-73-4, 04/29/2011), is withdrawn.
The rejection of 1, 24 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Ambinter (RN# 457918-44-4, 10/02/2002), is withdrawn, based on the amendments. 
The rejection of 1, 2 and 26 under 35 U.S.C. 102(a)(1) as being anticipated by Otava (RN# 804514-72-5, 12/29/2004), is withdrawn, based on the amendments.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enamine (RN# 930539-89-2, 04/17/2007).
The reference teaches the following compound:

    PNG
    media_image2.png
    397
    652
    media_image2.png
    Greyscale

, see STNext search results previously provided. Therefore, said claims are anticipated by Enamine.
Claims 1-3 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aurora Fine Chemicals (RN# 920920-69-0, 02/14/2007).
The reference teaches the following compound:

    PNG
    media_image3.png
    176
    596
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    241
    382
    media_image4.png
    Greyscale

, see STNext search results provided. Therefore, said claims are anticipated by Aurora Fine Chemicals.
Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambinter (RN# 457918-44-4, 10/02/2002).
The reference teaches the following compound:

    PNG
    media_image5.png
    533
    878
    media_image5.png
    Greyscale

, see STNext search results provided previously. Therefore, said claims are anticipated by Ambinter.
Claims 28-30 and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otava (RN# 691386-61-5, 06/10/2004).
The reference teaches the following compound:

    PNG
    media_image6.png
    419
    668
    media_image6.png
    Greyscale

, see STNext search results provided. Therefore, said claims are anticipated by Otava.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUSANNA MOORE/Primary Examiner, Art Unit 1624